Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 31 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,830,993 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claimed invention and the patent claimed invention are but obvious variations of each other.
With respect to only independent claim 1 of the application, there is recited a zoom lens comprising: 
only six lens groups, as lens groups, which consist of a first lens group having a positive refractive power, a second lens group having a negative refractive power, a third lens group having a positive refractive power, a fourth lens group having a negative refractive power, a fifth lens group having a negative refractive power, and a sixth lens group having a positive refractive power, in order from an object side to an image side, wherein all distances between adjacent lens groups in an optical axis direction change during zooming, a stop is disposed between a lens surface of the second lens group closest to the image side and a lens surface of the fourth lens group closest to the image side, the first lens group consists of a negative lens, a positive lens, and a positive lens in order from the object side to the image side, a lens group moving during focusing is only the fourth lens group, and the fourth lens group moves to the image side during focusing from an object with a long range to an object with a short range. There is additionally the recited detail of wherein a lens of the third lens group closest to the image side is a positive lens, and assuming that a focal length of the positive lens of the third lens group closest to the image side is f3r, and a focal length of the third lens group is f3, Conditional Expression (4) is satisfied, 0.16 < f3r/f3<04 (4).
The only independent claim 1 of the patent recites a zoom lens comprising: only six lens groups, as lens groups, which consist of a first lens group having a positive refractive power, a second lens group having a negative refractive power, a third lens group having a positive refractive power, a fourth lens group having a negative refractive power, a fifth lens group having a negative refractive power, and a sixth lens group having a positive refractive power, in order from an object side to an image side, wherein all distances between adjacent lens groups in an optical axis direction change during zooming, a stop is disposed between a lens surface of the second lens group closest to the image side and a lens surface of the fourth lens group closest to the image side, the first lens group consists of a negative lens, a positive lens, and a positive lens in order from the object side to the image side, a lens group moving during focusing is only the fourth lens group, and the fourth lens group moves to the image side during focusing from an object with a long range to an object with a short range. Then as recited in claim 5 (as well as in claim 17) of the patent, there is recited the zoom lens according to claim 1, wherein a lens of the third lens group closest to the image side is a positive lens, and assuming that a focal length of the positive lens of the third lens group closest to the image side is f3r, and a focal length of the third lens group is f3, Conditional Expression (4) is satisfied, 0.16 < f3r/f3<04 (4).
Though the patent claimed invention as recited in claim 1 has an additional conditional expression, all of the details of the application claimed invention of independent claim 1 is met by the patent claimed invention of claims 1 and 5. Therefore, the application claimed invention is rejected as being anticipated by the patent claimed invention as discussed and explained above.
With respect to claims 2-18 of the application claimed invention: 
please note that claim 2 corresponds to claim 17 of the patent claimed invention;
please note that claim 3 corresponds to claim 2 of the patent claimed invention;
please note that claim 4 corresponds to claim 3 of the patent claimed invention;
please note that claim 5 corresponds to claim 4 of the patent claimed invention;
please note that claim 6 corresponds to claim 6 of the patent claimed invention;
please note that claim 7 corresponds to claim 7 of the patent claimed invention;
please note that claim 8 corresponds to claim 8 of the patent claimed invention;
please note that claim 9 corresponds to claim 9 of the patent claimed invention;
please note that claim 10 corresponds to claim 10 of the patent claimed invention;
please note that claim 11 corresponds to claim 11 of the patent claimed invention;
please note that claim 12 corresponds to claim 12 of the patent claimed invention;
please note that claim 13 corresponds to claim 13 of the patent claimed invention;
please note that claim 14 corresponds to claim 15 of the patent claimed invention;
please note that claim 15 corresponds to claim 16 of the patent claimed invention;
please note that claim 16 corresponds to claim 18 of the patent claimed invention;
please note that claim 17 corresponds to claim 19 of the patent claimed invention; and
please note that claim 18 corresponds to claim 20 of the patent claimed invention.
At the very least it would have been obvious to one of ordinary skill in the art at the time of the effective file date, to provide the zoom lens of the application claimed invention based on the adjustment or rearrangement of the claims from the patent claimed invention, especially since the dependent claims are “identical” in the structural and conditional expressions. Therefore, the application claimed invention of claims 1-18 are hereby rejected as being at least obvious, if not anticipated, by the patent claimed invention, i.e. claims 1-20.

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
So, if a terminal disclaimer were filed and found proper and approved, the rejection under obviousness-type double patenting would be withdrawn and the claimed invention would be in condition for allowance. 

If and when a proper and approved terminal disclaimer is filed and made of record, then please note the following reasons for allowance:

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a zoom lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the independent claim 1 (where claims 2-18 are dependent from claim 1), zoom lens comprising: only six lens groups, as lens groups, which consist of a first lens group having a positive refractive power, a second lens group having a negative refractive power, a third lens group having a positive refractive power, a fourth lens group having a negative refractive power, a fifth lens group having a negative refractive power, and a sixth lens group having a positive refractive power, in order from an object side to an image side, wherein all distances between adjacent lens groups in an optical axis direction change during zooming, a stop is disposed between a lens surface of the second lens group closest to the image side and a lens surface of the fourth lens group closest to the image side, the first lens group consists of a negative lens, a positive lens, and a positive lens in order from the object side to the image side, a lens group moving during focusing is only the fourth lens group, and the fourth lens group moves to the image side during focusing from an object with a long range to an object with a short range, and wherein a lens of the third lens group closest to the image side is a positive lens, and assuming that a focal length of the positive lens of the third lens group closest to the image side is f3r, and a focal length of the third lens group is £3, Conditional Expression (4) is satisfied, 0.16 < f3r/f3<04 (4).
The object of the present invention is to provide a zoom lens which achieves reduction in size and has high optical performance obtained by satisfactorily correcting various aberrations while securing a high zoom ratio, and imaging apparatus comprising the zoom lens.
The closest prior art found is to Mori (U.S. Patent 10,670,832 B2; effectively filed on June 2, 2017) wherein Example #4 discloses all of the structural details recited in claim 1, but fails to meet the conditional expression. The calculation of f3r/f3 for Example #4 is equal to 0.88, which is well outside the range values for the recited conditional expression of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. which are directed to various arrangements of zoom lens systems, but fail to meet all of the recited details of the present claimed invention; please note that some of the U.S. Patent Pubs. are related U.S. applications, with at lest a common Assignee and/or at least a common inventor:
Related References:
		Noda					U.S. Patent Pub. 2019/0187409 A1
Noda					U.S. Patent Pub. 2021/0018723 A1
Noda					U.S. Patent Pub. 2021/0318518 A1
Nagami				U.S. Patent Pub. 2021/0364768 A1


Other References:
	
		Obama et al				U.S. Patent 7,336,425 B2
Ohtake				U.S. Patent 7,848,028 B2
Kimura				U.S. Patent 8,503,095 B2
Sugita					U.S. Patent 8,760,771 B2
Sugita					U.S. Patent 8,797,655 B2
Okada					U.S. Patent 8,953,251 B2
Iwasawa				U.S. Patent 9,285,571 B2
Iwasawa				U.S. Patent 9,329,370 B2
Iwasawa				U.S. Patent 9,477,069 B2
Bito					U.S. Patent 9,904,042 B2
Hatada				U.S. Patent 10,353,171 B2
Hatada				U.S. Patent 10,634,876 B2
Iwasawa et al			U.S. Patent 10,976,530 B2
Noda et al				U.S. Patent 11,454,789 B2
Sudoh et al				U.S. Patent Pub. 2009/0147375 A1
Ohtake				U.S. Patent Pub. 2010/0033836 A1
Hayakawa				U.S. Patent Pub. 2010/0284092 A1
Imaoka et al				U.S. Patent Pub. 2012/0050603 A1
Sugita					U.S. Patent Pub. 2012/0262797 A1
Sugita					U.S. Patent Pub. 2013/0088786 A1
Imaoka et al				U.S. Patent Pub. 2013/0148005 A1
Iwasawa				U.S. Patent Pub. 2014/0347522 A1
Iwasawa				U.S. Patent Pub. 2015/0177498 A1
Imaoka				U.S. Patent Pub. 2015/0237242 A1
Iwasawa				U.S. Patent Pub. 2015/0338620 A1
Wada					U.S. Patent Pub. 2016/0062091 A1
Bito					U.S. Patent Pub. 2016/0116722 A1
Shimomura				U.S. Patent Pub. 2016/0161725 A1
Iwasawa				U.S. Patent Pub. 2016/0202453 A1
Bito					U.S. Patent Pub. 2016/0202458 A1
Hatada				U.S. Patent Pub. 2018/0252895 A1
Mori					U.S. Patent Pub. 2018/0348478 A1
Hatada				U.S. Patent Pub. 2019/0271829 A1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/EVELYN A LESTER/Primary Examiner
Art Unit 2872